DETAILED ACTION
Claims 175, 180-181, 187, 190, 199, and 220-233 are pending in the present application. Claims 220-225 have been amended in the amendment filed on March 30th, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 220-225 filed on March 30th, 2022 are accepted.
The Office thanks Applicant for the amendment to the Title of the Invention which is accepted.
Upon reconsideration, the rejections of claims 220-221 and 223-225 under 35 U.S.C. 112(b) are withdrawn. This is because the intended result is found to be definite, and because the intended results were found to have support in the provisional application as filed (Provisional 1 and Figs. 4,12).
In addition, upon reconsideration, the rejections of claims 220-221 and 223-225 under 35 U.S.C. 112(a) are withdrawn because the intended results were found to have support in the provisional application, noted above.
The rejection of claim 222 under 35 U.S.C. 112(a) for enablement is maintained for the reasons provided below.
Response to Arguments
Applicant’s arguments in the Remarks filed on March 30th, 2022 are found unpersuasive.
112(a) Rejections (Remarks 9): Applicant argues that a feature that is not taught as critical in the specification should not be rejected under 112(a). However, the Office notes that Applicant’s provisional specification states that the purpose of the invention is an attempt to “extend Z-pinch parameters to high energy densities” (Provisional Spec 1), and specifically points out the previously achieved parameters that will be extended, such as formerly achieved electron densities of 2 x 1017 cm-3. Therefore a claimed electron density of 1023, one million times higher, would be considered a critical feature. In addition, because they have not been found elsewhere in the literature, one of ordinary skill would not know the steps to achieve them. 
Essential features not clearly indicated by Office: On the contrary, these were indicated in sections 8-9 as plasma radii, magnetic field, electron density, etc. 
112(b) Rejections: upon reconsideration, the Office withdraws the rejections, because the intention of the claimed result is clear. There is instead insufficient written description.

Claim Rejections - 35 USC § 112
Claim 222 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting the steps for obtaining those values, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See also MPEP 2164.08(c). 
In addition, because the stated values are difficult to achieve, claim 222 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 222 refers to intended results, but as far as may be ascertained from the current state of the art at the time of the invention, the claimed values have not been attained. In particular, given all of the documents filed in the Information Disclosure Statements thus far, the claimed values for ion and electron number density have not been shown to be attainable. Even as late as 20191, Applicant cites peak measured electron number density of 1 x 1017cm-3 (601 Fig. 2 caption), and in Applicant’s provisional application, similar values are disclosed, as opposed to the claimed “greater than 1 x 1023 cm-3 (claim 222). 
It is suggested to provide evidence of having achieved the claim values, or to point out the literature pertinent to the disclosure demonstrating these values.
Claim 222 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Because the claimed values appear to be much higher than that achieved by prior arts, it is unclear how those values are to be achieved.

Allowable Subject Matter
Claims 175, 180-181, 187, 190, 199, 221, and 223-233 are allowed. The following is an examiner' s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a method for forming a Z-pinch plasma comprising directing first gas from within an inner electrode to an acceleration region while simultaneously directing second gas from outside an outer electrode to the same acceleration region, and establishing a Z-pinch plasma via the application of a voltage to an intermediate electrode positioned at a same end of the outer electrode in the direction that the plasma flows, in combination with all other limitations.
Rogers teaches some of the components specified, but fails to teach directing a first gas from within an inner electrode, and does not teach a Z-pinch plasma. In addition, the intermediate electrode is not at what may be considered an end of the outer electrode.
Partlo teaches directing a first gas from within an inner electrode and a pinch plasma, but fails to teach a third electrode that has a part in forming the plasma. Shumlak US 2007/0085042 teaches a Z-pinch plasma, but directs only a second gas from outside an outer electrode like Rogers, and teaches only a single gas valve, and in addition fails to teach an intermediate electrode. Laberge US 2014/0247913 teaches an intermediate electrode, but a voltage is not applied between it and an inner electrode, and the mode of operation is fundamentally different using a tapered electrode shape to produce plasma compression rather than its own magnetic field, there it is not considered combinable with the Partlo, Shumlak, and/or Rogers, for example.
Of the prior arts teaching an intermediate electrode, no apparatus was found compatible to teaching the intermediate electrode at an end of an outer electrode, and neither Rogers, Laberge, Shumlak, nor Partlo are considered compatible or reasonable to combine with each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Forbes, Eleanor G., et al. "Progress toward a compact fusion reactor using the sheared-flow-stabilized Z-pinch." Fusion Science and Technology 75.7 (2019): 599-607.